Citation Nr: 1415851	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-38 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Ménière's disease

2.  Entitlement to service connection for Ménière's disease.  

3.  Entitlement to service connection for residuals of a right hip/groin injury.  

4.  Entitlement to service connection pes planus.  

5.  Entitlement to service connection for residuals of amoebiasis, to include Reiter's syndrome.

6.  Entitlement to service connection for leukopenia.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to a compensable rating for residuals of orchiopexy, to include erectile dysfunction.

9.  Entitlement to a rating in excess of 30 percent for residuals of inguinal herniorrhaphy and hydrocelectomy.

10.  Entitlement to a rating in excess of 10 percent for hallux valgus.

11.  Entitlement to a rating in excess of 10 percent for ilioinguinal nerve entrapment.

12.  Entitlement to a compensable rating for hearing loss.

13.  Entitlement to a total rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 1979 and from January 1992 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

In addition, the Board finds that the evidence of record reasonably raises the issue of entitlement to a total rating based on individual unemployability (TDIU) and that said claim is within its jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for a right hip/groin injury, pes planus, residuals of amoebiasis, and PTSD; entitlement to increased ratings for residuals of orchiopexy, residuals of inguinal herniorrhaphy and hydrocelectomy,  hallux valgus, ilioinguinal nerve entrapment, and hearing loss; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision dated in April 2004, the RO originally denied a claim of entitlement to service connection for Ménière's disease, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the April 2004 denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for Ménière's disease, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, his current Ménière's disease was incurred during active duty service.  

4.  Leukopenia, a disability manifested by reduced white blood cell count, is a laboratory finding which is not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision which denied the claim for entitlement to service connection for Ménière's disease, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 2004 denial to reopen the claim of entitlement to service connection for Ménière's disease.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for Ménière's disease have been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.310 (2013).

4.  Leukopenia is not disease, disability, or injury for which applicable law permits the award of service connection.  38 U.S.C.A. §§ 1101, 1110, 1131, 1701(1) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, with respect to the claim for entitlement to service connection for leukopenia decided herein, the agency of original jurisdiction (AOJ) sent the Veteran letters in January 2006 and March 2006 that satisfied the VCAA notification requirements.  Specifically, the May 2010 letter advised the Veteran of the evidence needed to establish service connection, as well as his responsibilities, and those of VA, for obtaining relevant evidence.  The March 2006 letter also described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  Therefore, that letter satisfied the heightened VCAA notice requirements set forth in Dingess, even though such criteria have now been rendered moot by the Board's decision to deny the Veteran's service-connection claim for leukopenia.  

In light of the above notice letters, which were sent prior to the November 2006 rating decision on appeal, the Board finds that no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b) (2013).

With respect to the duty to assist, the AOJ obtained copies of the Veteran's service treatment records, VA treatment records, and private treatment records.  The Board recognizes that a specific examination was not obtained with respect to the Veteran's claim of entitlement to service connection for leukopenia.  However, as discussed in further detail below, the Veteran's leukopenia, while clinically documented, has not been associated with an underlying disease pathology or other medical diagnosis.  As such, the Veteran has not established that he has a current disability for which VA benefits may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without this threshold criterion for service connection, the Board has no basis to remand the Veteran's leukopenia claim for a VA medical opinion.  On the contrary, such development is only warranted where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As a final point regarding the duty to assist, the Board observes the Veteran was afforded the opportunity to set forth his contentions during the aforementioned videoconference hearing.  38 C.F.R. § 20.700(a) (2012).  The transcript of that proceeding reflects that the undersigned set forth the issues on appeal.  The VA hearing officer then focused on the elements necessary to substantiate the claims and sought to identify any further development that was required.  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned committed prejudicial error, either by failing to fully explain the issue decided herein and or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his videoconference hearing.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, thus, appellate review of that issue may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Also in this decision, the Board reopens and grants the Veteran's previously-denied claim of entitlement to service connection for Ménière's disease.  This is a full grant of the issue on appeal, and thus, no discussion of VA's duty to notify or assist is necessary with respect to this claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the part of the claim decided herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material Evidence for Ménière's Disease

The Veteran seeks to reopen his claim of entitlement to service connection for Ménière's disease.  The record establishes that the claim of entitlement to service connection for Ménière's disease was denied in a rating decision dated in April 2004.  The RO denied the claim on the basis that the evidence failed to establish that the Veteran had symptoms consistent with Ménière's disease or that any current hearing patterns were due to an in-service event.  The Veteran was notified of the decision by a letter issued in April 2004.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include relevant Federal, VA, or uniformed services treatment records, were received within one year of the notice of the April 2004 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his Ménière's disease claim occurred in correspondence received by the Board in August 2005 in which the Veteran requested to be reexamined for Ménière's disease due to experiencing dizziness and fluctuating hearing loss.  The claim to reopen was denied in November 2006 and the Veteran filed a notice of disagreement initiating the current appeal.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it reopened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

As mentioned above, the RO denied the claim of entitlement to service connection for Ménière's disease because the evidence failed to establish that the Veteran had symptoms consistent with Ménière's disease or that any current hearing patterns were due to an in-service event.  Since the prior final rating decision in April 2004, VA has received additional evidence, including the Veteran's private medical treatment records.  

Significantly, the Veteran submitted an August 2010 note from his otologist in which he diagnosed the Veteran with left Ménière's disease.  Furthermore, the private otologist noted that the Veteran's service treatment records from November 1978 indicated that he complained of his left ear being "stopped up" with loss of hearing, and that this "could have represented early signs of the same process including Meniere's disease."  In addition, the Veteran submitted correspondence dated in August 2011 from a private otolaryngologist who opined that his current Ménière's disease started in the military based on the fact that his documented hearing loss was worse in the left ear in 1977 and 1978.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It suggests that the Veteran had a current diagnosis of Ménière's disease which had its onset during his period of active duty service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  Lack of a confirmed diagnosis of Ménière's disease as well as a lack of a positive nexus to service were the main reasons for the prior final denial of entitlement to service connection for Ménière's disease.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §3.303.  

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Ménière's Disease

As discussed above, the Board has found that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for Ménière's disease.  As such, the Board will now address the claim on the merits.  

In an August 2010 note, the Veteran's otologist diagnosed him as having left ear Ménière's disease.  Furthermore, the private otologist noted that the Veteran's service treatment records from November 1978 indicated that he complained of his left ear being "stopped up" with loss of hearing, and that this "could have represented early signs of the same process including Meniere's disease."  Additionally, in correspondence dated in August 2011, the Veteran's otolaryngologist opined that his current Ménière's disease started in the military based on the fact that his documented hearing loss was worse in the left ear in 1977 and 1978.  

The Board finds that the evidence that the Veteran's current Ménière's disease had its onset in 1977 or 1978 during his period of active duty service is in equipoise.  In contrast to earlier opinions which questioned whether the Veteran had a legitimate diagnoses of Ménière's disease, the August 2010 note and the August 2011 correspondence confirm such a diagnosis.  Furthermore, the August 2011 correspondence, from an ear specialist, indicates that the Ménière's disease had its onset in service, and points to evidence in the service treatment records to support that conclusion.  Thus, the Board determines that the August 2011 opinion is of high probative value. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Based on the above, the Board finds that the evidence is in relative equipoise.  Thus, when resolving all doubt in the Veteran's favor, the Board finds that his Ménière's disease had its onset during his period of active duty service.  Accordingly, service connection for Ménière's disease is granted.  

B.  Leukopenia

The Veteran also seeks entitlement to service connection for leukopenia.  Although a low white blood cell count was documented in service, the Veteran's service treatment records fail to reflect that he suffered from any chronic disability manifested by reduced white blood cell counts during active military service.  

Leukopenia is a "condition involving abnormally fewer white blood cells."  See Watson v. Brown, 4 Vet. App. 189, 191 (1993).  Although there is evidence showing low white blood cell count in the Veteran's medical history, the Board notes that leukopenia in and of itself is not a "disability" for which service connection may be granted.  Leukopenia is merely an abnormal laboratory finding, and there is no evidence showing the Veteran has a causal or resultant disability due to his leukopenia.  In this context, the Board notes the evidence of record shows the veteran does not complain of frequent infections and does not have a history of leukemia or any other hematologic cancers.

The Board recognizes that the Veteran himself is of the opinion that his low white blood cell counts are symptomatic of a recognized disability that first manifested during service.  Significantly, however, the Veteran has not demonstrated that he has the requisite expertise to comment on complex medical issues, such as the underlying disease pathology and etiology of his reduced white blood cell count.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.).  Therefore, his assertions, standing alone, are insufficient to identify the diagnosis, if any, which accounts for his leukopenia and the relationship, if any, which exists between such a diagnosis and his active service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Therefore, because leukopenia is not a disability for VA adjudicative purposes and the Veteran has not been shown to have a disability associated with his leukopenia, the preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt doctrine is not for application.  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for Ménière's disease is reopened.

Entitlement to service connection for Ménière's disease is granted.

Entitlement to service connection for leukopenia is denied.


REMAND

The Veteran seeks entitlement to service connection for residuals of a right hip/groin injury.  Specifically, he has testified that he currently experiences pain in his right hip and groin which first manifested in 1973 secondary to inguinal nerve surgery.  The Board notes that the Veteran is already service connected for orchiopexy, to include erectile dysfunction; residuals of inguinal herniorrhaphy and hydrocelectomy; and ilioinguinal nerve entrapment.  Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  Although the Veteran has been provided with numerous genitourinary and orthopedic examinations over the years, the Board finds that there has not been a definitive medical opinion addressing the likelihood that the Veteran has a current right groin/hip injury that is caused or aggravated by one or more of his many service-connected disabilities.  Therefore, such an examination should be obtained upon remand.  

The Veteran also seeks entitlement to service connection for pes planus.  The Board notes that his December 1972 Report of Medical Examination upon induction into active duty service indicated that he was afflicted with pes planus of the right foot measuring one degree, i.e. slight flat foot, which was not considered disabling.  As early as April 1973, however, the Veteran complained of pain in the right foot and was referred to the orthopedic clinic for an arch support.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the question becomes whether the disability worsened in service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As mentioned above, the Veteran's pes planus of the right foot was noted upon entry into active duty service.  The Veteran has since been diagnosed as having bilateral pes planus.  A June 2002 VA feet examination diagnosed him as having pes planus, but did not opine as to the probable etiology of that disorder.  In July 2006, the Veteran was provided with a VA feet examination specifically to determine whether his preexisting pes planus was aggravated by military service.  The examiner diagnosed current bilateral pes planus, but was unable to locate the December 1972 Report of Medical Examination which noted pes planus upon entry into service.  As such, the examiner could not resolve the issue of whether or not military service caused or aggravated the Veteran's flat feet beyond the normal process of the disorder without resorting to mere speculation.  The Veteran was provided with another VA feet examination in November 2007; however, the examiner focused on determining the current severity of his service-connected hallux valgus and did not opine as to the probable etiology of his bilateral pes planus.  The Veteran was provided with a VA feet examination in August 2011 specifically to determine whether his hallux valgus deformity of the right foot was caused or aggravated by his service-connected hallux valgus, status post bunionectomy, of the left foot.  The examiner found that the right foot hallux valgus was most likely caused by or a result of the service-connected left foot condition.  The examiner explained that the Veteran underwent multiple surgeries to the left foot and was unable to bear weight on the left foot as a result.  As such, he was shifting his weight to the right foot, which was causing pain "in addition to flat foot."  The examiner indicated that when excessive weight is placed on a joint or foot, it causes stress and subsequent osteoarthritis to the joints.  The Veteran was provided with his most recent VA feet examination in May 2012; however, this examination focused on determining the current severity of his service-connected hallux valgus and did not opine as to the probable etiology of his bilateral pes planus.

The Board finds that none of these examination reports adequately opines as to whether the Veteran's bilateral pes planus was caused or aggravated by military service or by a service-connected disability.  The July 2006 examiner could not locate the December 1972 Report of Medical Examination which documented the Veteran's pes planus upon entry into active duty service, and therefore could not provide an etiological opinion without resorting to speculation.  The August 2011 VA examiner was not clear as to whether the pes planus of one foot or of both feet was caused by the Veteran's service-connected hallux valgus.  As such, the Board finds that both of these opinions are inadequate, and that the Veteran should be provided with a new foot examination to determine the probable etiology of his bilateral pes planus upon remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran also seeks entitlement to service connection for amoebiasis.  Specifically, he contends that he cleaned latrines during basic training in January 1973, which caused symptoms such as constant vomiting, diarrhea, weight loss, and cramps.  He went on sick call several times, and was diagnosed as having amoebic dysentery in September 1973.  The Veteran now reports suffering from chest pain, stomach pain, sporadic diarrhea, and granules and his liver and spleen which he attributes to residuals of amoebiasis.  

In correspondence dated in September 2012, the Veteran's private arthritis physician indicated that the Veteran's service treatment records documented protracted dysentery in September 1973, followed by subsequent treatment for foot and ankle pain.  The physician noted that these findings were consistent with post amoebiasis Reiter's syndrome, and that the Veteran's current ankle, foot, and knee pain, together with his ocular inflammation and visual impairment, were caused by Reiter's syndrome, which was caused by amoebiasis.  In correspondence dated in September 2013, the Veteran's VA primary care physician also noted that the Veteran suffered from amoebic dysentery for several months before it was properly diagnosed and treated.  The VA physician explained that the Veteran subsequently developed Reiter's syndrome, or reactive arthritis, from his bout with amoebiasis, with symptoms including uveitis, which causes glaucoma.  As such, the VA physician opined that the Veteran's current glaucoma was most likely a direct consequence of the amoebic dysentery documented in service.  

Based on this new evidence of record, the Board finds that the Veteran should be provided with additional examinations to determine the presence of any disabilities that may have resulted from Reiter's syndrome and/or amoebiasis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also seeks entitlement to service connection for PTSD.  The Board notes that he is already service-connected for mood disorder, rated as 70 percent disabling, which has been associated with his service-connected orchiopexy residuals and ilioinguinal nerve entrapment.  However, the Board recognizes that the extensive medical treatment records associated with the claims file also include multiple diagnoses of PTSD, and that the Veteran attributes his PTSD symptomatology to stressors during basic training in 1973.  

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, an opinion should be obtained as to whether the Veteran exhibits PTSD symptomatology that is separate and distinct from his service-connected mood disorder symptomatology.  If not, an opinion should be obtained as to whether the Veteran exhibited PTSD symptomatology that was separate and distinct from his service-connected mood disorder symptomatology at any time during the period on appeal.  If so, the Veteran could possibly be awarded entitlement to service connection for PTSD during the period that he exhibited separate and distinct PTSD symptomatology.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  
  
The Veteran also seeks increased initial ratings for his service-connected residuals of orchiopexy, to include erectile dysfunction; residuals of inguinal herniorrhaphy and hydrocelectomy; hallux valgus; ilioinguinal nerve entrapment; and hearing loss.  The Board notes that he was last provided with a VA examination with respect to these disabilities in May 2012, approximately 2 years ago.  At his January 2013 Board videoconference hearing, the Veteran and his spouse testified that all 5 of these disabilities had worsened since the most recent examinations.  As such, new VA examinations to determine the current severity of these disabilities are warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, as discussed in the Introduction, the Board finds that the issue of entitlement to TDIU is within its jurisdiction and, thus, appellate review is appropriate.  However, the Board also finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the other issues remanded above.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for any of the disorders currently on appeal.  The Veteran must be asked to complete a separate VA Form 21- 4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Provide the Veteran with an appropriate VA examination to diagnose any additional orthopedic or neurological disability of the right groin and/or hip which is separate and distinct from his service-connected orchiopexy, to include erectile dysfunction; residuals of inguinal herniorrhaphy and hydrocelectomy; and ilioinguinal nerve entrapment.

The examiner is requested to provide a diagnosis for any right hip/groin disability found, and for each diagnosis, offer an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that any separate and distinct right groin/hip disability is caused by service or is otherwise related to service.

If the first opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right hip/groin disability is caused or aggravated by any of his service-connected disabilities, to include orchiopexy, to include erectile dysfunction; residuals of inguinal herniorrhaphy and hydrocelectomy; and ilioinguinal nerve entrapment.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

A complete rationale must be provided for any opinion offered.

3.  Obtain a VA medical opinion to determine the probable etiology of the Veteran's currently diagnosed bilateral pes planus.  The relevant documents in the claims file, to include service treatment records and the August 2011 VA feet examination report, should be made available to and reviewed by the examiner in connection with the new examination.  After review of the claims file, the examiner must opine as to whether the Veteran's preexisting right foot pes planus, noted on his December 1972 examination, was aggravated during his period of military service.  The examiner is instructed that for the purposes of this opinion, aggravation means that the preexisting disability itself permanently worsened beyond the natural progression of the disease, not that there was simply a temporary worsening of symptoms.  In issuing this opinion, the examiner is asked to specifically reference the December 1972 examination report as well as the April 1973 treatment note indicating prescription of an arch support to treat right foot pain.

If the examiner finds that the currently diagnosed bilateral pes planus is unrelated to the preexisting right foot pes planus, he or she should determine whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed pes planus had its onset during service or is otherwise related to his military service.  If these opinions are negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed bilateral pes planus was caused or aggravated by any of his service-connected disabilities, to include hallux valgus, status post bunionectomy.  In forming this opinion, the examiner is asked to consider and explicitly reference the report of the August 2011 VA feet examination.  

Also, based on a review of the claims file and the clinical findings of the examination, the examiner is requested to identify all subjective and objective manifestations of the Veteran's service-connected hallux valgus.  The examiner should fully describe any additional functional loss due to pain, weakness, fatigue or incoordination to include on flare-ups and repetitive use.  Please provide a complete explanation for the opinion.  

A complete rationale should be provided for any opinion stated.

4.  Schedule the Veteran for an examination to determine the extent of his disability due to amoebiasis and/or Reiter's syndrome, to include glaucoma, uveitis, arthritis, and all other manifestations of his Reiter's syndrome.  The claims file should be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted, and the results of the examination reported thoroughly.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that each disability is a manifestation of the Veteran's diagnosed Reiter's syndrome, which in turn has been attributed to his in-service amoebiasis.  

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder, to include PTSD, that is separate and distinct from his service-connected mood disorder.  The claims file, the documented verified in-service stressor determined by the RO, and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, the noted specific verified in-service stressor(s), and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD, that is separate and distinct from his service-connected mood disorder.

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM-IV criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner should explain how they are not in detail.  The examiner must also consider and reference the previous diagnoses of PTSD; if PTSD is not found upon current examination, then the examiner must reconcile the previous PTSD diagnoses with the current examination results.

If any acquired psychiatric disorder, to include PTSD, is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's verified in-service stressor(s).  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability is was caused or has been aggravated by one or more of the Veteran's service-connected disabilities.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.    

A complete rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the above cannot be answered without resorting to speculation, state why that is so.

6.  Schedule the Veteran for an appropriate examination(s) to determine the severity of his residuals of orchiopexy, to include erectile dysfunction; residuals of inguinal herniorrhaphy and hydrocelectomy; and ilioinguinal nerve entrapment.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  Ensure that the examiner provides all information required for rating purposes.

7.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported.  

The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

8.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

9.  After undertaking the development above, readjudicate the Veteran's claims, to include the intertwined claim for TDIU.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


